Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/04/2021, 09/30/2021, and 03/14/22 have been considered by the examiner.

Election/Restrictions
During a telephone conversation with Gautam Thatte on 07/28/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 16-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 15 is directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 15 recites “operated perpendicularly to the skin of the body”, which positively recites the human body, as the broadest reasonable interpretation of “the skin of the body,” includes a location on the human body. Suggested language would be “configured to operate perpendicularly to the skin of the body”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the group consisting of a noble metal, a noble metal derivative, and a combination thereof,”. There is insufficient antecedent basis for this limitation in the claim. The term “the group consisting of a noble metal, a noble metal derivative, and a combination thereof,” is not mentioned previous to this claim. 
Claim 7 recites the limitation “the group consisting of gold, platinum, palladium, iridium, and combinations thereof”. There is insufficient antecedent basis for this limitation in the claim. The term “the group consisting of gold, platinum, palladium, iridium, and combinations thereof” is not mentioned previous to this claim. 
Claim 15 recites the limitation “the skin”. There is insufficient antecedent basis for this limitation in the claim. The term “the skin” is not mentioned previous to this claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Saini (U.S. Patent Application Document 2018/0163246A1) in further view of Simpson (U.S. Patent Application Document 2020/0037875A1) and Feldman (U.S. Patent Application Document 2009/0294301A1).
Regarding claim 1, Saini teaches an implantable micro-biosensor for continuously monitoring a physiological parameter of an analyte in a body [par. 18 and 323], comprising: 5a substrate having a first surface and a second surface opposite to said first surface [fig. 1, element 110; par. 123]; a first working electrode [fig. 1, element 114] including a first sensing section [fig. 1, element 132 and 134] disposed on said first surface of said substrate [par. 126], said first sensing section being driven by 10a first potential difference so as to form a measuring region to measure a physiological signal in response to the physiological parameter of the analyte [par. 130 and 156]; at least one second working electrode [fig. 1, element 118] disposed on said first surface of said substrate and including a 15second sensing section [fig. 1, element 128 and 130] proximate to said first sensing section [par. 126], said second sensing section being driven by a second potential difference [par. 156] and at least one counter electrode [fig. 1, element 116] disposed on said first or second surface of said substrate and including 25a silver-silver halide [par. 124 and 329], so as to cooperate with said first working electrode to measure the physiological signal [par. 126].
	However, Saini does not teach to form an interference-eliminating region that is in touch with a surrounding of said first sensing section and at least 20partially overlaps with said measuring region, so as to consume an interfering substance in the body approaching said first and sensing sections; and to selectively cooperate with said first or second working electrode so as to be driven to regenerate silver halide.
	Simpson teaches to form an interference-eliminating region that is in touch with a surrounding of said first sensing section and at least 20partially overlaps with said measuring region, so as to consume an interfering substance in the body approaching said first and sensing sections to cooperate with said second working electrode77 to consume the interfering substance [par. 186].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Saini, to form an interference-eliminating region that is in touch with a surrounding of said first sensing section and at least 20partially overlaps with said measuring region, so as to consume an interfering substance in the body approaching said first and sensing sections to cooperate with said second working electrode77 to consume the interfering substance, as taught by Simpson, since the modification would provide the predictable results of allowing a more accurate measurement of the analyte by reducing interference.
	Feldman teaches to selectively cooperate with said first or second working electrode so as to be driven to regenerate silver halide [par. 139].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Saini, to selectively cooperate with said first or second working electrode so as to be driven to regenerate silver halide, as taught by Feldman, since the modification would provide the predictable results of allowing the counter electrode to be used for longer periods of time.

Regarding claim 2, Saini further teaches a third working electrode disposed on said first or second surface of said substrate and proximate to said counter electrode [fig. 15, element 1520; par. 299]. 
Saini does not teach and to selectively cooperate with said third electrode so as to be driven to regenerate silver halide.
	However, Feldman teaches to selectively cooperate with a working electrode so as to be driven to regenerate silver halide [par. 139].
	It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Saini, to selectively cooperate with a third working electrode so as to be driven to regenerate silver halide, as taught by Feldman, since the modification would provide the predictable results of allowing the counter electrode to be used for longer periods of time.

	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saini, Simpson, and Feldman, as applied to claim 2 above, in further view of Shah (U.S. Patent Application Document 2019/0246962A1).
Regarding claim 3, Saini, Simpson, and Feldman teach an implantable micro-biosensor for continuously monitoring a physiological parameter of an analyte in a body, as established above.
However, Saini, Simpson, and Feldman do not teach counter electrode and said third working electrode are disposed on said second surface 15of said substrate and are spaced apart from each other.
Shah teaches a counter electrode and said third working electrode are disposed on said second surface 15of said substrate and are spaced apart from each other [par. 30].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to dispose third working electrode and counter electrode on a second surface of the substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Saini, Simpson, and Feldman, as applied to claim 1 above, in further view of Bell (U.S. Patent Application Document 2004/0182703A1).
Regarding claim 4, Saini, Simpson, and Feldman teach an implantable micro-biosensor for continuously monitoring a physiological parameter of an analyte in a body, as established above. Saini further teaches  wherein a surface material of said first sensing section includes a first conductive material [fig. 1, element 112; par. 124].
However, Saini, Simpson, and Feldman do not teach a surface material of said second sensing section 20includes a second conductive material different from said first conductive material.
Bell teaches a surface material of said second sensing section 20includes a second conductive material different from said first conductive material [fig. 10, element 132; par. 68-69].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Saini, to a surface material of said second sensing section 20includes a second conductive material different from said first conductive material, as taught by Bell, since the modification would provide the predictable results of avoiding interference with the reagent layer. 
Regarding claim 5, Saini teaches a chemical reagent layer covering at least a portion of said first conductive material 25of said first sensing section and reacting with the analyte to generate a product [par. 126].
Regarding claim 7, Saini teaches wherein said first conductive material is selected from the group consisting of a noble metal, a noble metal derivative, and a combination thereof, and said noble 15metal is selected from the group consisting of gold, platinum, palladium, iridium, and combinations thereof [par. 329].

Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saini, Simpson, Feldman, and Bell, as applied to claims 4 and 5 above, in further view of Gottlieb (U.S. Patent Number 10/327,678 B2).
Regarding claim 6, Saini, Simpson, Feldman, and Bell teach an implantable micro-biosensor, as established above. Saini further teaches wherein said first working electrode is driven by said first potential difference so as to permit said first conductive material to have a first sensitivity that 5is responsive to the product [par. 124, 126, and 130].
However, Saini, Simpson, Feldman, and Bell do not teach wherein second working electrode is driven by said second potential difference so as to permit said second conductive material to have a second sensitivity that is responsive to the product and that is smaller than 10said first sensitivity. 
Gottlieb teaches second working electrode is driven by said second potential difference so as to permit said second conductive material to have a second sensitivity that is responsive to the product and that is smaller than 10said first sensitivity [col. 48: lines 60-67, col. 49: lines 1- 27]
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Saini, to incorporate a second working electrode is driven by said second potential difference so as to permit said second conductive material to have a second sensitivity that is responsive to the product and that is smaller than 10said first sensitivity, as taught by Gottlieb, since the modification would provide the predictable results of avoiding interference between working electrodes. 
Regarding claim 8, Saini, Simpson, Feldman, and Bell teach an implantable micro-biosensor, as established above. Saini further teaches wherein said first conductive material is platinum [par. 329]. 20
However, Saini, Simpson, Feldman, and Bell do not teach said first potential difference ranges from 0.2 V to 0.8 V.
Gottlieb teaches said first potential difference ranges from 0.2 V to 0.8 V [col. 48: lines 60-67, col. 49: lines 1- 27].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Saini to incorporate said first potential difference ranges from 0.2 V to 0.8 V, as taught by Gottlieb, since the modification would provide the predictable results of allowing the analyte to more accurately be measured. 
Regarding claim 9, Saini, Simpson, Feldman, and Bell teach an implantable micro-biosensor, as established above. Saini further teaches wherein said second conductive material is carbon [par. 329; Examiner notes the conductor layer may be made of platinum, while the working electrode may be formed of carbon] 
However, Saini, Simpson, Feldman, and Bell do not teach second potential difference ranges from 0.2 25V to 0.8 V.
Gottlieb teaches second potential difference ranges from 0.2 25V to 0.8 V [col. 48: lines 60-67, col. 49: lines 1- 27].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Saini, teaches said second potential difference ranges from 0.2 V to 0.8 V, as taught by Gottlieb, since the modification would provide the predictable results of reducing interference. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saini, Simpson, and Feldman, as applied to claim 1 above, in further view of Gottlieb.
Regarding claim 10, Saini, Simpson, and Feldman teach an implantable micro-biosensor, as established above.
However, Saini, Simpson, and Feldman do not teach second sensing section is disposed79 along and spaced apart from at least one side of said first sensing section by a distance of up to 0.2 mm.
Gottlieb teaches second sensing section is disposed79 along and spaced apart from at least one side of said first sensing section by a distance of up to 0.2 mm [col. 38: lines 38-49; Examiner notes sensors are spaced apart so signals are not interfering between sensing sections as taught in the present application].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Saini, teaches second sensing section is disposed79 along and spaced apart from at least one side of said first sensing section by a distance of up to 0.2 mm, as taught by Gottlieb, since the modification would provide the predictable results of reducing interference. 
Regarding claim 11, Saini, Simpson, and Feldman teach an implantable micro-biosensor, as established above.
However, Saini, Simpson, and Feldman do not teach second sensing section extends along 5and is spaced apart from at least a portion of a periphery of said first sensing section, and a ratio of said portion of said periphery of said first sensing section to a total periphery of said first sensing section ranges from 30% to 100%.
Gottlieb teaches second sensing section extends along 5and is spaced apart from at least a portion of a periphery of said first sensing section, and a ratio of said portion of said periphery of said first sensing section to a total periphery of said first sensing section ranges from 30% to 100% [col. 38: lines 38-49; Examiner notes sensors are spaced apart so signals are not interfering between sensing sections as taught in the present application].
	It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Saini, teaches second sensing section extends along 5and is spaced apart from at least a portion of a periphery of said first sensing section, and a ratio of said portion of said periphery of said first sensing section to a total periphery of said first sensing section ranges from 30% to 100%, as taught by Gottlieb, since the modification would provide the predictable results of reducing interference.
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saini, Simpson, Feldman, and Bell, as applied to claim 4 above, in further view of Shah (U.S. Patent Application Document 2022/0065876A1) (hereinafter “Shah2”).
Regarding claim 12, Saini, Simpson, Feldman, and Bell teach an implantable micro-biosensor, as established above.
	However, Saini, Simpson, Feldman, and Bell do not teach the number of said at least one second working electrode is two, said second sensing sections of said second working electrodes are disposed, respectively, along two opposite sides of said first sensing section 15of said first working electrode.
	Shah2 teaches the number of said at least one second working electrode is two, said second sensing sections of said second working electrodes are disposed, respectively, along two opposite sides of said first sensing section 15of said first working electrode [fig. 23A-D; par. 174-175].
	It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Saini, teaches the number of said at least one second working electrode is two, said second sensing sections of said second working electrodes are disposed, respectively, along two opposite sides of said first sensing section 15of said first working electrode, as taught by Shah2, since the modification would provide the predictable results of reducing interference.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saini, Simpson, and Feldman, as applied to claim 1 above, in further view of Wang (U.S. Patent Application Document 2007/0227911A1).
Regarding claim 13, Saini, Simpson, and Feldman teach an implantable micro-biosensor, as established above [par. 18 and 323].
	However, Saini, Simpson, and Feldman do not teach said counter electrode comprise a mixture of said silver-silver halide and carbon.
Wang teaches said counter electrode comprise a mixture of said silver-silver halide and carbon [par. 58]. 
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Saini, teaches said counter electrode comprise a mixture of said silver-silver halide and carbon, as taught by Wang, since the modification would provide the predictable results of better electrochemical analysis.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saini, Simpson, and Feldman, as applied to claim 1 above, in further view of Rong (U.S. Patent Application Document 2013/0245412A1).
Regarding claim 14, Saini, Simpson, and Feldman teach an implantable micro-biosensor, as established above.
However, Saini, Simpson, and Feldman do not teach counter electrode at least includes a first layer that contains said silver/silver halide, and a second layer that contains a third conductive material for covering at least a portion of said first layer.
Rong teaches counter electrode at least includes a first layer that contains said silver/silver halide, and a second layer that contains a third conductive material for covering at least a portion of said first layer [par. 155].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Saini, teaches counter electrode at least includes a first layer that contains said silver/silver halide, and a second layer that contains a third conductive material for covering at least a portion of said first layer, as taught by Rong, since the modification would provide the predictable results of better electrochemical analysis.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saini, Simpson, and Feldman, as applied to claim 1 above, in further view of Donnay (U.S. Patent Application Document 2022/0218247A1).
Regarding claim 15, Saini, Simpson, and Feldman teach an implantable micro-biosensor, as established above.
However, Saini, Simpson, and Feldman do not teach the biosensor is operated perpendicularly to the skin of the body, wherein the implantable micro-biosensor has an80 implanting end portion with a length of up to 6 mm.
Donnay teaches the biosensor is operated perpendicularly to the skin of the body, wherein the implantable micro-biosensor has an80 implanting end portion with a length of up to 6 mm.
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Saini, teaches the biosensor is operated perpendicularly to the skin of the body, wherein the implantable micro-biosensor has an80 implanting end portion with a length of up to 6 mm, as taught by Donnay, since the modification would provide the predictable results of easier implantation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791